Title: To Thomas Jefferson from Thomas Moore, 20 September 1807
From: Moore, Thomas,Kerr, Joseph
To: Jefferson, Thomas


                        
                            
                            
                                The President
                            
                        of the U: States,
                            
                            Cumberland Ma. 20th. Septr. 1807.
                        
                        Herewith is forwarded a Plat of the first Twenty Miles of Western road: As this part of the Road lies across
                            several of the Principal ridges of the Alleghany Mountain, there is of course considerable distance lost in getting over
                            them at five degrees, Yet on a Survey and very critical view of the different grounds which present, we feel a confidence,
                            that but little (if any) improvement can be made on the present location. The succeeding section of Twenty Miles will be
                            much Straighter, and, we presume, will gain much more on the present road, than has been lost in this Section.
                        The departure from the first Horizon, is ascertained, at every angle, by calculation; the perpendicular
                            height of the Mountains, as given on the Plat, may therefore be relied on as being tolerably correct, Yet we are sensible
                            that the inequality of the surface, encumbered, as it is, with Brush and other Obstacles, which prevent a perfect
                            admeasurement, without a great consumption of time, may make some difference, and that when those Obstacles are removed,
                            by making the road, the distance will measure rather less and consequently the elevations in the same proportion
                        The frequent and abundant falls of rain in the Mountains, an Attack of the Influenza, with which ourselves
                            and nearly all our hands have been visited, and the absence of Our Colleague, who has not yet Joined us (being prevented
                            as we have reason to believe by sickness) have very much retarded the progress of our work, We are now however going on
                            tolerably well and will probably reach the great Youghagany in the course of the present week. 
                  Submitted respectfully, by
                        
                            Thos. Moore
                            
                            Joseph Kerr
                            
                        
                    